Title: Francis Coffyn to the American Commissioners, 27 January 1778
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honored Gentlemen,
Dunkerque 27th Janry 1778
The letter I had the honnor of writing to you the 20th. instant, was dictated with that Eagerness I feel myself prompted to communicate to you every occurence which comes to my knowledge, and which I imagine may be agreable to you; the report it contain’d of an action between Genl. Gates and Genl. Cornwallis was then currant here, and was confirm’d to me by Messrs. Emmery Pere & Fils owners of the vessell which arrived here from New york; I thaught this was a Sufficient authority, but to my Sorrow I have Since found that the account given me then is premature. I have Examined the Captain of said Vessell, who says that it was reported at New york that there had been a Skirmish between the Two armys, and that it ended with the loss of Eight or nine Hundred men Kill’d, wounded and prisonners on the English Side; but he fully confirms that the English armys are greatly distress’d for want of provisions, and that it was expected the town of New york would have been Storm’d, as soon as the frost begun, and as the English were not in a Situation to keep their ground there, they was preparing to evacuate that place the moment it should be attack’d; that the confusion was so great, that every day some Houses were Sett on fire by persons unknown, and that the Gouvernor thaught himself so unsafe in his house, that he had ladders made of ropes hanging at his windows to make his Escape from the conflagration.
I am Extremely Sorry that I have it not in my power to confirm the first account given you, the disapointment I in this occasion Experience, will render me more circomspect in future; the nature of the news, I hope, will plead my Excuse for being so Eager in communicating it to you the instant I received it.
I have now to own the receipt of Mr. Silas Deans much respected favour of 20th. instant. The orders he gives me in your name, about the Two unfortunate wounded men, shall be Stricly attended to; they are now in a fair way of recovering, but it will be some time yet, before they be in a state to Embark for Nantes.
The Cutter who took the Brigantine Lexington, is taken on the Coast of Portugal by an American arm’d ship. The account of this capture was received at Dover last friday, the treatment the Commander Beazely met with is far more humane than that Experienced by those which the fortune of warr threw in his hands. Another Kings Cutter commanded by one Capn. Hill is lost on the start, and every soul onboard perished.
I shall continue to advise you of whatever may occur interesting to you, but I beg you will mention wether it can be done with safety, and if there is no danger of my letters being open’d; for affairs are So critically situated in my opinion, that much prudence is requesite. I have the honnor to remain very respectfully Honored Gentlemen Your most obedient and most devoted Humble servant
Frans. Coffyn
To Benjn. Franklin, Silas Dean & Arthur Lee Esqrs. at Passy.
 
Addressed: To / The Honble. Benjn. Franklin, / Silas Dean, & Arthur Lee, Esqrs. / at Passy
Notation: Mr Coffyn Jany. 27 1778
